Citation Nr: 1422775	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for hypertension, including as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for bilateral cataracts, claimed as a vision problem.

4.  Entitlement to service connection for an eye disability other than bilateral cataracts, claimed as a vision problem.

5.  Entitlement to an initial disability rating (evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD).  

6.  Entitlement to a higher initial disability rating (evaluation) for type II diabetes mellitus, in excess of 10 percent from February 8, 2010 through January 23, 2012, and in excess of 20 percent from January 24, 2012.  

7.  Entitlement to an initial (compensable) disability rating (evaluation) for left ear hearing loss.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1965 to April 1969, and from March 1982 to April 1997.  He is a recipient of the Purple Heart medal, among other military citations.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was transferred to the St. Petersburg RO when the Veteran became a resident of the state of Florida during the course of the appeal.  The Board has reviewed the physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the record in this case.

As explained below, additional development is needed as it relates to the diagnoses of hyperopia and presbyopia; however, the evidence currently of record is sufficient to grant service connection for bilateral cataracts.  For these reasons, and to prevent unnecessary delay of adjudication of service connection for bilateral cataracts, the Board finds that the service connection appeal involving an eye disability, claimed as a vision problem, is more appropriately considered as two separate issues (i.e., service connection for bilateral cataracts, and service connection for an eye disability other than bilateral cataracts), as reflected on the first page of this decision.  See generally Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for benefits under different service connection theories), aff'd 631 F.3d 1380 (Fed. Cir. 2011); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (holding that bifurcation of a claim generally is within VA's discretion).   

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU, either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has contended that the service-connected left ear hearing loss and service-connected tinnitus disabilities render him unemployable.  See September 2011 VA Form 9 (reporting the Veteran had recently been turned down for a job due to poor hearing).  Accordingly, the Board concludes that a claim for TDIU has been raised.

The issues of: 1) service connection for right ear hearing loss; 2) service connection for hypertension; 3) service connection for an eye disability other than bilateral cataracts; and 4) a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral cataracts were caused by service-connected diabetes mellitus.  

2.  For the entire rating period, PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to PTSD symptoms of chronic sleep impairment, constricted or restricted affect, hypervigilance, exaggerated startle response, feelings of detachment or estrangement from others, inability to recall an important aspect of the trauma, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.

3.  For the entire rating period (i.e., from February 8, 2010, forward), management of diabetes mellitus required use of an oral hypoglycemic agent and a restricted diet.  

4.  For the entire rating period, the evidence demonstrated no worse than a Level I hearing acuity in the service-connected left ear, and does not show deafness in the nonservice-connected right ear.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral cataracts as secondary to service-connected type II diabetes mellitus type II are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 50 percent, and no higher, for PTSD are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, DC 9411 (2013).  

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 20 percent, and no higher, for type II diabetes mellitus are met for the portion of the rating period from February 8, 2010 through January 23, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.119, DC 7913 (2013).

4.  The criteria for an initial rating in excess of 20 percent for type II diabetes mellitus are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, DC 7913 (2013).

5.  The criteria for an initial compensable rating for left ear hearing loss are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, DC 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Given the favorable outcome of the service connection appeal for bilateral cataracts, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Regarding the initial rating appeals for PTSD, diabetes mellitus, and left ear hearing loss, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the original claims for service connection, is needed under the VCAA for the initial rating appeals.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the RO provided the Veteran with VA medical examinations in May 2010 and January 2013.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered the history of the claimed disabilities, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on his daily life and performed a thorough evaluation of the Veteran; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  There has been no allegation or indication that there has been a material change in condition of the disabilities since the last VA medical examinations for the appeals decided herein.  For these reasons, the Board finds that the medical examination reports are adequate for rating purposes, and there is no need for further medical examination.  

Also, post-service treatment records adequately identified as relevant to the Veteran's appeal have been obtained or otherwise submitted and are associated with the record.  The complete service treatment records are of record.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required.  In view of the foregoing, the Board will proceed with review.

Service Connection Legal Criteria
  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Bilateral cataracts are not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis for Bilateral Cataracts

The Veteran contends that he had no vision problems prior to his period of service in Bahrain.  He asserts that exposure to the sun without protection initiated his current vision problems.  See February 2011 VA Form 9.  He alternatively contends that the current vision problems are caused or aggravated by service-connected diabetes mellitus.  Because service connection for bilateral cataracts is established on a secondary basis under 38 C.F.R. § 3.310 as due to service-connected type II diabetes mellitus, there is no need to discuss whether service connection for bilateral cataracts is also warranted on a direct basis.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides actual questions of law or fact).

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the currently diagnosed bilateral cataracts were caused by service-connected diabetes mellitus.  Although the January 2013 VA medical examiner wrote that the question of whether cataracts were caused by or related to diabetes mellitus could not be resolved without resorting to mere speculation, he then explained that cataracts were a natural aging process of the lens that can progress at an increased rate with various system disorders including diabetes mellitus, and indicated there was no means to distinguish between the two causes.  Thus, while the January 2013 VA medical examiner used the terminology typically designated for a speculative opinion when providing rationale for the medical opinion, the VA medical examiner essentially explained that age and service-connected diabetes mellitus were equally likely to have caused the Veteran's bilateral cataracts; therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral cataracts due to service-connected diabetes mellitus under 38 C.F.R. § 3.310 are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.    An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.   

Disability Rating Analysis for PTSD

For the entire initial rating period (i.e., from February 8, 2010), PTSD has been rated at 30 percent under the criteria at 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether PTSD causes occupational and social impairment with reduced reliability and productivity due to psychiatric symptomatology so that a 50 percent schedular rating is warranted for the entire rating period.  At the May 2010 VA PTSD examination, the Veteran reported that he had retired in 1997 due to age or duration of work and was then unemployed.  The May 2010 VA examiner wrote that, if the Veteran was to be employed at that time, anxiety could reduce productivity and reliability in a work setting.  Occupational impairment with reduced reliability and productivity due to psychiatric symptomatology such as disturbance of motivation and mood (i.e., anxiety) is the level of occupational impairment contemplated by the schedular criteria for a 50 percent rating.  

At the May 2010 VA medical examination, the Veteran reported that he did not have a close relationship with his one daughter, did not have close friends, and did not make plans to see anyone socially.  The Veteran also reported that his activities and leisure pursuits were landscaping, woodworking, reading, and stain glass work, and the VA medical examiner later commented that all of the leisure activities were solitary in nature.  Later, at the January 2013 VA PTSD examination, the Veteran similarly reported an emotionally distant relationship with his daughter, had little to no contact with his adopted children from a prior marriage, and only had social "acquaintances."  Such evidence indicates that the Veteran has had difficulty establishing and maintaining effective social relationships during the rating period, which reflects a level of social impairment due to PTSD contemplated by the schedular criteria for a 50 percent rating.  

At the May 2010 and January 2013 PTSD examinations, a "contricted" affect and a "restricted range of" affect, respectively, were demonstrated.  Flattened affect, which is similar to constricted and restricted affect, is a psychiatric symptom contemplated by the schedular criteria for a 50 percent rating under DC 9411.  

The Board notes that the May 2010 and January 2013 VA examiners each described the Veteran's PTSD symptoms as "mild;" opined that the level of occupational and social impairment due to PTSD was best summarized as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation;" and assigned a GAF score of 65, which is reflective of their belief that PTSD was manifested by mild symptoms or mild difficulty in social and occupational functioning (e.g., occasional truancy, or theft within the household), but the Veteran was generally functioning pretty well, and had some meaningful interpersonal relationships.  The evidence also shows that the Veteran has not received treatment for PTSD at any time during the rating period, and has not taken any medication for treatment of PTSD during the rating period.  This evidence tends to weigh against a finding that a rating in excess of 30 percent under DC 9411 is warranted in this case.  On the other hand, there is evidence of occupational and social impairment with reduced reliability and productivity due to PTSD symptoms of chronic sleep impairment, constricted or restricted affect, hypervigilance, exaggerated startle response, feelings of detachment or estrangement from others, inability to recall an important aspect of the trauma, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships; therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the level of occupational and social impairment due to PTSD symptomatology more closely approximates the criteria for the 50 percent schedular rating under DC 9411 for the entire rating period. 

The Board next finds that the weight of the evidence is against a finding that the PTSD disability picture more closely approximates the criteria for the rating in excess of 50 percent under DC 9411 for any period.  The frequency, severity, and duration of the PTSD symptoms, and the effect of the PTSD symptoms on the Veteran's occupational and social impairment does not more closely approximate the schedular criteria for a 70 percent or 100 percent rating under DC 9411.  

The weight of the evidence demonstrates that PTSD is not manifested by the psychiatric symptomatology either specified in the schedular criteria for a 70 percent disability rating, or by other psychiatric symptomatology of similar frequency, severity, and duration such that a higher rating is warranted.  While there is evidence of hypervigilance, the evidence does not show that obsessional rituals are so severe as to interfere with routine activities.  Although the evidence demonstrates some difficulty establishing and maintaining effective social relationships, there is not a complete inability to do so as evidenced by the longevity of the Veteran's current marriage (i.e., more than twenty years), and the report of a close relationship with his family (at the May 2010 VA PTSD examination).  The evidence also shows anxious and/or dysphoric mood during the rating period; however, it does not show that such symptoms are so severe that they affect the ability to function independently, appropriately, and effectively.  The evidence does not demonstrate suicidal ideation; intermittently illogical, obscure, or irrelevant speech; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances (including work or a worklike setting) at any time during the rating period.  The evidence demonstrates no PTSD symptoms of similar frequency, severity, and duration affecting occupational and social impairment during the rating period. 

At the May 2010 VA PTSD examination, the VA examiner noted that the PTSD signs and symptoms resulted in deficiencies in the areas of thinking (i.e., due to negative thinking), family relations (i.e., the Veteran was on his third marriage and did not have a close relationship with his daughter), and mood (i.e., anxiety); however, all of the symptoms and associated functional impairment are contemplated by the 50 percent schedular rating.  The PTSD symptoms of negative thinking, without evidence of suicidal or homicidal ideation or attempt, and anxiety more closely approximate the psychiatric symptom of "disturbances of motivation and mood," which is already contemplated by the 50 percent rating for PTSD.  The evidence of two failed marriages before the current marriage lasting more than twenty years, and a strained relationship with his daughter more closely approximates the psychiatric symptom of "difficulty establishing and maintaining effective social relationships", which is also the level of social impairment contemplated by the 50 percent rating for PTSD.  The May 2010 VA examiner specifically wrote that there were no deficiencies in the area of judgment or work, and the January 2013 VA examiner did not choose the summary for the 70 percent rating when asked to select the one that best described the level of occupational and social impairment due to PTSD.  Because the 70 percent rating contemplates occupational and social impairment with deficiencies in most areas due to PTSD symptomatology, the evidence showing that PTSD symptoms have not been of the frequency, severity, or duration during the rating period to have caused such a degree of occupational or social impairment throughout the rating period weighs against finding that the schedular criteria for a 70 percent rating are met or approximated.  

The weight of the evidence further demonstrates that PTSD has not resulted in total occupational and social impairment.   The May 2010 VA examiner specifically answered "No" when asked if PTSD caused total occupational and social impairment.  Also, when presented with the option of selecting a summary that best described the level of occupational and social impairment due to PTSD, the January 2013 VA examiner did not choose "total occupational and social impairment."  Although the January 2013 VA medical examiner considered the Veteran's complaints of poor concentration, the VA examiner noted that there was no objective evidence of poor concentration because the Veteran exhibited intact attention and concentration while spelling a word forward and backward and had no difficulty providing details regarding his whereabouts during the examination.  The evidence does not show, at any time during the rating period, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The evidence further demonstrates no PTSD symptoms of similar frequency, severity, and duration affecting occupational or social impairment during the rating period.  Because the 100 percent rating specifically contemplates total occupational and social impairment due to PTSD symptomatology, the evidence showing that PTSD symptoms have not been of the frequency, severity, or duration during the rating period to have caused total occupational or social impairment throughout the rating period weighs against finding that the schedular criteria for a 100 percent rating are met or approximated.  

Extraschedular Consideration

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the current 50 percent rating for the entire rating period.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of symptoms and clinical findings.  For the entire rating period, PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to PTSD symptoms chronic sleep impairment, constricted or restricted affect, hypervigilance, exaggerated startle response, feelings of detachment or estrangement from others, inability to recall an important aspect of the trauma, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  The PTSD symptoms demonstrated by the Veteran are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Because the schedular rating criteria is adequate to rate the Veteran's PTSD disability, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Disability Rating Analysis for Diabetes Mellitus Type II

Diabetes mellitus is rated at 10 percent from February 8, 2010 to January 23, 2012, and at 20 percent from January 24, 2012, under the criteria at 38 C.F.R. § 4.118, DC 7913.  Under DC 7913, diabetes mellitus which is manageable by restricted diet only is rated at 10 percent.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.

Note (1) to DC 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether management of diabetes mellitus required use of an oral hypoglycemic agent and a restricted diet for the portion of the rating period from February 8, 2010 to January 23, 2012 such that the criteria for a 20 percent rating under DC 7913 are met for that portion of the rating period.  The undisputed evidence shows that management of diabetes mellitus has required a restricted diet throughout the rating period, including from February 8, 2010 to January 23, 2012.  There is also evidence that management of diabetes mellitus required use of oral medication from February 8, 2010 to January 23, 2012.  Throughout the rating period, the Veteran has consistently reported, including through his representative, that he took an oral hypoglycemic agent for management of diabetes mellitus.  For example, at the May 2010 VA respiratory examination, the Veteran reported taking glyburide (i.e., an oral hypoglycemic agent).  See Dorland's Illustrated Medical Dictionary 785 (30th ed. 2003) (defining glyburide as a "sulfonylurea compound used as a hypoglycemic agent in the treatment of type 2 diabetes mellitus; administered orally").  On the October 2010 Notice of Disagreement (NOD), the representative wrote that diabetes mellitus was managed with oral medication.  On the September 2011 VA Form 9, the representative wrote that treatment for diabetes mellitus required oral medication.  The Veteran is competent to report that diabetes mellitus is managed through use of an oral hypoglycemic agent, and there is no contradictory evidence of record; therefore, the Board finds the report to be credible.  

The earliest treatment record included in the record specifically noting that diabetes mellitus was managed with use of an oral hypoglycemic agent is dated on January 24, 2012.  The RO assigned a 20 percent rating for diabetes mellitus effective January 24, 2012 based on such evidence.  Nonetheless, as discussed above, the Veteran has competently stated at various times during the rating period that management of diabetes mellitus required use of an oral hypoglycemic agent.  The May 2010 VA diabetes mellitus medical examination report does not address whether or not an oral hypoglycemic agent was used for management of diabetes mellitus at that time.  Also, with the exception of the July 2010 report of unspecified medication for management of diabetes mellitus when seeking treatment for eye problems, VA treatment records relevant to this portion of the rating period do not address whether or not an oral hypoglycemic agent was required for management of diabetes mellitus.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 20 percent rating for diabetes mellitus based on evidence of management of diabetes mellitus requiring use of an oral hypoglycemic agent and a restricted diet are met from February 8, 2010 to January 23, 2012.  

The Board next finds that the weight of the evidence is against a finding that management of diabetes mellitus requires insulin or regulation of activities such that a rating in excess of 20 percent under DC 7913 is warranted at any time during the rating period (i.e., from February 8, 2010 to January 23, 2012, and from January 24, 2012).  The Veteran does not contend, and the evidence does not show, that insulin is required for management of diabetes mellitus.  Rather, as discussed above, the weight of the evidence shows that management of diabetes mellitus throughout the rating period required use of an oral hypoglycemic agent, and not insulin.  

Additionally, the weight of the evidence is against a finding that management of the Veteran's diabetes mellitus required regulation of activities during the rating period.  In several statements submitted throughout the rating period, the representative has reported that medical management of diabetes mellitus has required limitation of activities (see, e.g., October 2008 and December 2010 statements); however, the representative's statements are inconsistent with statements made by the Veteran when reporting his medical history at the VA medical examinations.  See May 2010 VA medical examination report (answering "No" when asked if strenuous activities had to be avoided to prevent hypoglycemia); see also January 2013 VA medical examination report (answering "No" when asked if regulation of activities was required for medical management of diabetes mellitus).  Also, treatment records relevant to the rating period do not show that medical management of diabetes mellitus required limitation of activities.  Because the representative's statements that management of diabetes mellitus during the rating period required limitation of activities are inconsistent with the statements made by the Veteran at VA medical examinations, and are not supported by treatment records relevant to the rating period, the Board does not find the statements to be credible; therefore, they are of minimal probative value and are outweighed by other, more credible evidence showing that regulation of activities is not required for management of diabetes mellitus at any time during the rating period.  

Thus, in summary, the evidence shows that use of an oral hypoglycemic agent and a restricted diet are required for management of diabetes mellitus throughout the rating period.  The weight of the evidence is against a finding that management of diabetes mellitus additionally requires the use of insulin or a regulation of activities for the entire rating period, which are manifestations and/or levels of impairment required for higher schedular ratings for diabetes mellitus under DC 7913; therefore, the schedular criteria for a 40 percent rating (or higher) for diabetes mellitus under DC 7913 are neither met nor approximated.  For these reasons, the weight of the evidence is against a finding that an initial rating in excess of 20 percent under DC 7913 for diabetes mellitus is warranted at any time during the rating period.   

Extraschedular Consideration Analysis

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun, 22 Vet. App. at 111.  In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the current 20 percent schedular rating under DC 7913 for diabetes mellitus for the entire rating period on appeal.  For the entire rating period, diabetes mellitus is managed with an oral hypoglycemic agent and a restricted diet.  The schedular criteria under DC 7913 for diabetes mellitus consider the treatment required for management of diabetes mellitus at various levels of severity and/or impairment.  The schedular criteria specifically provide for a 20 percent rating for diabetes mellitus managed with an oral hypoglycemic agent and a restricted diet; therefore, the symptoms and/or manifestations and functional impairments of diabetes mellitus demonstrated in this case are fully contemplated in the schedular criteria for the current 20 percent schedular rating for the entire rating period.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate diabetes mellitus, and referral for consideration of extraschedular rating is not necessary.


Disability Rating Analysis for Left Ear Hearing Loss

For the entire rating period, the left ear hearing loss disability has been rated noncompensable (i.e., at 0 percent) under the rating criteria found at 38 C.F.R 
§ 4.85, DC 6100.  Hearing loss is evaluated under 38 C.F.R. §§ 4.85, DC 6100, Tables VI, VIA, VII of VA's rating schedule.  

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

In September 2010 rating decision, service connection was established for left ear hearing loss with a noncompensable (i.e., 0 percent) rating effective February 8, 2010, the date of receipt of the claim for service-connected compensation benefits.  Service connection for right ear hearing loss has not been established at this time; therefore, because the evidence does not show omplete deafness in the nonservice-connected right ear, the right ear will be considered normal and assigned a Level I hearing acuity for rating purposes.  See 38 C.F.R. § 4.85(f).  Although the service connection appeal for right ear hearing loss is being remanded for further development, there is no prejudice to the Veteran in proceeding with review of the initial rating appeal for left ear hearing loss at this time because, even if service connection for the right ear hearing loss were established, the evidence demonstrates no worse than a Level I hearing acuity in the right ear during the rating period.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is against finding that an initial compensable disability rating for left ear hearing loss is warranted for the entire rating period.  At the May 2010 VA audiology examination, pure tone thresholds, in decibels (dB), were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
35
60
LEFT
15
10
15
55
65

Pure tone threshold averages were 30 dB for the right ear and 36 dB for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear.  

Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the May 2010 VA audiology examination reveal Level I hearing acuity in the service-connected left ear (with a pure tone threshold average of 36 dB and speech discrimination score of 100 percent) and, as noted above, Level I hearing acuity is assigned to the right ear because the evidence does not demonstrate deafness in the non-service-connected right ear.  According to Table VII under DC 6100, a 0 percent disability rating is warranted for the level of hearing impairment demonstrated at the May 2010 VA audiology examination.  38 C.F.R. § 4.85.  

Audiometric results from the January 2013 VA audiology examination similarly shows a noncompensable (i.e., 0 percent) level of hearing impairment for left ear hearing loss.  At the January 2013 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
20
45
70
LEFT
30
15
20
65
75

Pure tone threshold averages were 38 dB for the right ear and 44 dB for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 84 percent in the left ear.  

Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the January 2013 VA audiology examination reveal Level II hearing acuity in the service-connected left ear (with a pure tone threshold average of 44 dB and speech discrimination score of 84 percent).  Level I hearing acuity is assigned to the right ear.  According to Table VII under Diagnostic Code 6100, a 0 percent disability rating is warranted for the level of hearing impairment demonstrated at January 2013 VA audiology examination.  38 C.F.R. § 4.85.  

Treatment records relevant to the rating period do not include audiometric data showing that the left ear hearing loss disability meets the criteria for a compensable rating.  No exceptional patterns of hearing impairment as defined by 38 C.F.R. § 4.86 are shown for the left ear at any time during the rating period.  In consideration of the foregoing, the Board finds that the weight of the evidence is against finding that a higher (i.e., compensable) rating for left ear hearing loss is warranted for the entire rating period for any period.  

Extraschedular Consideration Analysis for Left Ear Hearing Loss 

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun at 111.  In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the current noncompensable schedular rating for left ear hearing loss for the entire rating period.  The Veteran has reported difficulty hearing in general conversations and ringing in the ears. 

Regarding hearing loss, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  

Accordingly, the Board finds that the Veteran's symptoms and functional impairment due to left ear hearing loss are fully considered by the schedular rating criteria.  Hearing loss disability that is affected by background or environmental noise is a disability picture considered in the current schedular rating criteria; therefore, the Veteran's difficulty hearing conversations, either over the phone or in person, or for hearing other noises is a factor contemplated in the regulations and rating criteria as defined.  The Veteran's ringing in both ears is contemplated by the rating criteria for recurrent tinnitus.  A separate 10 percent schedular rating has been awarded for tinnitus and fully considers the symptoms and functional impairment resulting from tinnitus.  The 0 percent rating for left ear hearing loss fully considers the symptoms and functional impairment resulting from the left ear hearing loss disability.  The Board finds that the Veteran's complaints of hearing difficulty and tinnitus, as well as the functional impairment associated therewith, have been considered under the criteria set forth in the rating schedule.  As the rating criteria reasonably describe the Veteran's disability levels and symptomatology for left ear hearing loss, referral of this case for extraschedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Service connection for bilateral cataracts is granted.

An initial rating of 50 percent, and no higher, for PTSD for the entire rating period is granted.

An initial rating of 20 percent for type II diabetes mellitus from February 8, 2010 to January 23, 2012, is granted; an initial rating in excess of 20 percent for any period is denied.

An initial compensable rating for left ear hearing loss for the entire rating period is denied.


REMAND

Service Connection for Right Ear Hearing Loss

The issue of service connection for right ear hearing loss must be remanded for a supplemental VA medical opinion.  The Veteran was provided with a VA audiology examination in May 2010, and the May 2010 VA medical examiner opined that it was less likely than not that the right ear hearing loss "began during" service due to military noise exposure because the right ear had normal pure tone hearing thresholds in 1984, 1994, and 1997; however, the VA medical opinion is inadequate because the VA medical examiner did not provide a medical opinion on the question of whether the current right ear hearing loss disability, which developed after service, was causally or etiologically related to service, to include combat noise exposure.  

Service Connection for Hypertension

The issue of service connection for hypertension must be remanded for a supplemental VA medical opinion.  At the January 2013 VA medical examination, the VA medical examiner opined that hypertension was not at least as likely as not due to, or aggravated by, diabetes mellitus type II; however, the medical opinion is inadequate because no rationale was provided.  

Service Connection for An Eye Disability Other Than Bilateral Cataracts

The issue of service connection for an eye disability other than bilateral cataracts must be remanded for a supplemental VA medical opinion.  The May 2010 VA medical examiner wrote that the eye examination revealed hyperopia and age-related presbyopia as the etiology of the decline of the Veteran's uncorrected vision, and opined that the visual changes that the Veteran experienced were age related and not service connected (i.e., related to service).  The May 2010 VA medical examiner then wrote that the examination revealed no evidence of service-connected ocular conditions; however, the May 2010 VA medical opinion is inadequate because the VA medical examiner did not have access to the claims file or have sufficient facts and data on which to base the medical opinion, and did not consider whether there was a superimposed eye disease or injury during military service that resulted in additional disability.  Service treatment records show left eye injuries in June 1986 and June 1990, an assessment of presbyopia in July 1995, and a report of eye trouble on the March 1997 service report of medical history.  


TDIU

As stated above, the issue of entitlement to a TDIU has been raised by the Veteran, and it is considered part of the initial rating appeal; therefore, a remand for issuance of proper notice is warranted.    

Accordingly, the issues of service connection for right ear hearing loss, hypertension, an eye disability other than bilateral cataracts, and a TDIU are REMANDED for the following actions:

1.  Obtain a VA medical opinion from the appropriate medical professionals regarding the likely etiology of the right ear hearing loss disability, hypertension, and eye disability other than bilateral cataracts, without further medical examination of the Veteran unless needed to provide the requested opinion.  All relevant documents must be made available to and reviewed by the examiner in rendering the opinion.   

Based on review of the appropriate records, for each diagnosed disability, the examiner(s) should offer the following opinions:  

(i)  Is it at least as likely as not (i.e., probability 50 percent of more) that the right ear hearing loss disability, which developed after service, was caused by or etiologically related to service, to include acoustic trauma due to combat noise exposure therein?  Please explain the basis for the opinion. 

(ii)  Is it at least as likely as not (i.e., probability 50 percent of more) that hypertension was caused by the service-connected diabetes mellitus?  Please explain the basis for the opinion. 

(iii)  Is it at least as likely as not (i.e., probability 50 percent of more) that the hypertension was aggravated by (i.e., permanently worsened in severity beyond the normal progression by) the service-connected diabetes mellitus?  Please explain the basis for the opinion.

(iv)  Is it at least as likely as not (i.e., probability 50 percent of more) that a superimposed disease or injury during military service resulted in additional disability for an eye disability other than bilateral cataracts, diagnosed at the May 2010 VA eye examination as hyperopia and presbyopia?  Please explain the basis for the opinion.

Please address the significance of left eye injuries in service in June 1986 and June 1990, an assessment of presbyopia in July 1995, and a report of eye trouble on the March 1997 service report of medical history.

The term "as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as to find against it.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

2.  Provide the Veteran with proper notice explaining how to substantiate a TDIU, to include which information and evidence that he is to provide, and which information and evidence that VA will attempt to obtain on his behalf.

3.  Thereafter, the remanded issues should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


